STATE OF LOUISIANA


                               COURT OF APPEAL


                                 FIRST CIRCUIT


                             NUMBER 2021 CA 0721


           STONETRUST COMMERCIAL INSURANCE COMPANY


                                     VERSUS


                      WAYNE DENNIS STEVENSON, ET AL.


                                 Consolidated with


                              Number 2021 CA 0722


   TODD COLLINS AND CARLETRIA WHEELER, ON BEHALF OF THE
                  MINOR CHILD, CARLEIGH TODD COLLINS


                                     VERSUS


  ASSOCIATED INDUSTRIES INSURANCE INC., HARVEST HAUL, INC.,
 HARVEST HAUL TRUCKING, LLC, WAYNE DENNIS STEVENSON, HUB
 INTERNATIONAL MIDWEST, LTD D/ B/ A HUB INTERNATIONAL GULF
SOUTH, XYZ INSURANCE COMPANY, AND 123 INSURANCE COMPANY


                                            Judgment Rendered:
                                                                     MAR 0 3 2022


                                 Appealed from the
                         Nineteenth Judicial District Court
                      In and for the Parish of East Baton Rouge
                                 State of Louisiana
                         Suit Number C647910 c/ w 647939


                      Honorable William A. Morvant, Presiding




Lewis O. Unglesby                            Counsel for Plaintiffs/ Appellants
Lance C. Unglesby                            Todd Collins and Carletria Wheeler
Jordan L. Bollinger                          on behalf of the minor child, Carleigh
Adrian M. Simm, Jr.                          Todd Collins
Jamie F. Gontarek
Baton Rouge, LA


Phillip E. Foco                              Counsel for Plaintiff/Appellant
Colin P. O' Rourke                           Stonetrust Commercial Insurance
Anthony J. Lascaro                           Company
Baton Rouge, LA
Andre C. Gaudin                        Counsel for Defendants/ Appellees
Scott O. Gaspard                       Harvest Haul, Inc. and Harvest Haul
Metairie, LA                           Trucking, LLC



               BEFORE: GUIDRY, HOLDRIDGE, AND CHUTZ, JJ.




                                   2
GUIDRY, J.


      Plaintiffs, Todd Collins and Carletria Wheeler, on behalf of the minor child,


Carleigh Todd Collins, and Stonetrust Commercial Insurance Company ( Stonetrust)

each appeal from the trial court' s judgment granting summary judgment in favor of

defendants, Harvest Haul, Inc.,   and Harvest Haul Trucking, L.L.C., and dismissing

their claims against defendants with prejudice.     For the reasons that follow, we


affirm.



                    FACTS AND PROCEDURAL HISTORY


      On April 30, 2015, Todd Collins was operating a log truck for his employer,

R&   S Excavation and Dirt Service, delivering a load of logs to Georgia Pacific' s

paper mill in Port Hudson, Louisiana.   While waiting in line with a number of other

trucks to deliver his load of logs, Collins noticed that a truck ahead of him in line,


which was operated by Wayne Stevenson, was not moving.           After some time had


passed, a gap formed between Stevenson' s truck and the other trucks ahead of

Stevenson in line. When Stevenson failed to move forward, Collins drove his truck


around Stevenson' s truck and proceeded forward in line.          As Collins passed


Stevenson' s truck, he noticed Stevenson appeared to be asleep and Collins sounded

his horn in an effort to wake Stevenson, but to no avail.        Several other trucks


followed Collins and passed Stevenson.


      Thereafter, Stevenson awoke and, upon noticing that he had been passed up

in the line, drove his truck to where Collins was stopped at the front of the line and


parked next to Collins. Stevenson demanded over the CB radio for Collins to allow


him to resume his place in line, but Collins refused. Stevenson proceeded to back


his truck up in line, and parked approximately five truck -lengths behind Collins.

Stevenson then exited his truck with a metal pipe, walked to the front of the line, and


approached Collins' s truck, whereupon Stevenson started to argue with Collins. At


first, Collins refused to exit his truck, but after Stevenson opened the truck door and


                                          C
spit on Collins, Collins exited the truck and Stevenson struck Collins with the metal


pipe.



        On April 28, 2016, Stonetrust, the workers compensation carrier for Collins' s


employer, filed a petition for damages in subrogation, naming Stevenson and his

employer,    Harvest Haul, Inc.,        and Harvest Haul Trucking,        L.L.C. (   sometimes




collectively Harvest Haul) as defendants.              Stonetrust asserted that Harvest Haul


employed Stevenson and had assigned him to perform the work he was doing, that

his work was the reason Stevenson was at the Georgia Pacific paper mill at the time


of the incident, that the incident was rooted in Stevenson' s employment for Harvest


Haul, and that the incident arose out of Stevenson' s desire to expeditiously and

efficiently perform his work for Harvest Haul.               As such, Stonetrust asserted that


Harvest Haul was vicariously liable for the intentional actions of Stevenson.               In


addition, Stonetrust asserted that Harvest Haul was negligent in hiring and training

Stevenson.      Accordingly,     Stonetrust sought payment for medical expenses and


indemnity benefits it had paid or would become obligated to pay to Collins or on his

behalf in connection with or as a result of the alleged incident.


        On May 2, 2016, Todd Collins and Carletria Wheeler, on behalf of the minor

child, Carleigh Todd Collins, also filed a petition for damages as a result of the


alleged incident, naming Harvest Haul, Inc. and Harvest Haul Trucking, L.L.C. and

their insurer, Associated Industries Insurance, Inc. as defendants.'              The Collins


plaintiffs asserted the same allegations of negligence raised by Stonetrust in its

petition, including Harvest Haul' s vicarious liability for the intentional actions of

Stevenson as well as Harvest Haul' s negligent hiring and training of Stevenson. The

Collins plaintiffs'    suit was subsequently consolidated with the Stonetrust suit for

trial pursuant to a consent judgment signed on November 16, 2016.




 The Collins plaintiffs also named Stevenson and several additional insurers as defendants;
however, these parties are not at issue in the instant appeal.
                                                  4
      Thereafter,   on May 5,   2020,   Harvest Haul filed a motion for summary

judgment asserting that there is no proof that Harvest Haul, Inc. failed to properly

hire and train Stevenson.   Harvest Haul further asserted that the alleged physical


assault attributed to Stevenson took place outside of the scope of his employment

with Harvest Haul, Inc. and therefore, Harvest Haul, Inc. should not be vicariously

liable for such activity. Finally, Harvest Haul asserted that Harvest Haul Trucking,

L.L.C. was not the employer of Stevenson and was not associated with the alleged


incident in any way; therefore, no liability should lie against it.   Harvest Haul


attached the deposition of Todd Collins and the affidavit of Francisco Montalvo, the


owner of Harvest Haul, to its motion.   The motion was set for hearing on September

14, 2020.


       Stonetrust and the Collins plaintiffs filed oppositions to the motion for


summary judgment on August 28, 2020, asserting that genuine issues of material

fact existed as to whether the tortious acts were employment rooted and whether the


acts were reasonably incidental to the performance of Stevenson' s job duties.   As


such, plaintiffs asserted that the existence of these issues of fact precluded the


granting of summary judgment in favor of Harvest Haul.

       Thereafter, on September 10, 2020, the Collins plaintiffs filed an unopposed


motion for leave to supplement their opposition with the deposition testimony of Mr.

Montalvo.   According to the motion, the deposition was scheduled but had not been

taken at the time of the filing of their opposition.    Harvest Haul also filed an


unopposed motion for leave to supplement its memorandum in support of its motion


for summary judgment with the same deposition testimony.

       Following the hearing on Harvest Haul' s motion for summary judgment, the

trial court signed a judgment: denying the Collins plaintiffs' unopposed motion for

leave to supplement the opposition response to Harvest Haul' s motion for summary

judgment with the deposition testimony of Mr. Montalvo; denying Harvest Haul' s

                                          5
unopposed motion for leave to supplement its memorandum in support of its motion


for summary judgment with the deposition of Mr. Montalvo; and granting the motion

for summary judgment filed by Harvest Haul Trucking, L.L.C. and Harvest Haul,

Inc.,   and dismissing all of the claims filed by the Collins plaintiffs and Stonetrust

against these defendants with prejudice. The trial court designated the judgment as


a final judgment pursuant to La. C. C. P. art. 1915.


         The Collins plaintiffs and Stonetrust now appeal from the trial court' s


judgment, asserting that the trial court abused its discretion when it denied the

Collins plaintiffs' unopposed motion for leave to supplement their opposition with


the deposition of Mr. Montalvo and erred in dismissing their vicarious liability

claims against Harvest Haul, Inca


                                          DISCUSSION


Motion for Summary Judgment Standard


         After an opportunity for adequate discovery, a motion for summary judgment

shall be granted if the motion, memorandum, and supporting documents show that

there is no genuine issue as to material fact and that the mover is entitled to judgment


as a matter of law. La. C. C. P. art. 966( A)( 3).           An issue is genuine if reasonable


persons could disagree.        If on the state of the evidence, reasonable persons could


reach only one conclusion, there is no need for a trial on that issue. Smith v. Our

Lady of the Lake Hospital, Inc., 93- 2512, p. 27 ( La. 7/ 5/ 94),           639 So. 2d 730, 750.


         The Code of Civil Procedure places the burden of proof on the party filing a

motion for summary judgment.            La. C. C. P. art. 966( D)( 1).     The mover can meet its


burden     by filing supporting documentary               evidence       consisting   of pleadings,




2 We note that the Collins plaintiffs and Stonetrust do not appeal the trial court' s dismissal of their
claims against Harvest Haul Trucking, L.L.C., as there was no dispute that Harvest Haul Trucking,
L.L.C. was not Stevenson' s employer. Likewise, the Collins plaintiffs and Stonetrust do not raise
as error the trial court' s dismissal of their claims against Harvest Haul, Inc. for negligent hiring
and training of Stevenson. Accordingly, we limit our review to the evidentiary issue and the issues
raised with regard to the dismissal of plaintiffs' vicarious liability claims against Harvest Haul,
Inc.

                                                   0
memoranda, affidavits,       depositions, answers to interrogatories, certified medical


records, written stipulations, and admissions with its motion for summary judgment.

La. C. C.P.   art.   966( A)(4).   The mover' s supporting documents must prove the

essential facts necessary to carry the mover' s burden.

       Once the mover properly establishes the material facts by its supporting

documents, the mover does not have to negate all of the essential elements of the


adverse party' s claims, actions, or defenses if the mover will not bear the burden of

proof at trial.   La. C. C. P. art. 966( D)( 1);   Babin v. Winn-Dixie Louisiana, Inc., 00-


0078, p. 4 ( La. 6/ 30/ 00), 764 So. 2d 37, 39; Jenkins v. Hernandez, 19- 0874, p. 4 ( La.

App. 1st Cir. 6/ 3/ 20), 305 So. 3d 365, 371, writ denied, 20- 00835 ( La. 10/ 20/ 20),

303 So. 3d 315.       The moving party must only point out to the court the absence of

factual support for one or more elements essential to the adverse party' s claim,

action, or defense. La. C. C. P. art. 966( D)( 1);     Mercadel v. State Through Department


of Public Safety and Corrections, 18- 0415 ( La. App.           1st Cir. 5/ 15/ 19), 2019 WL


2234404 * 6.      The burden then shifts to the non-moving party to produce factual

support, through the use of proper documentary evidence attached to its opposition,

which establishes the existence of a genuine issue of material fact or that the mover


is not entitled to judgment as a matter of law. La. C. C. P. art. 966( D)( 1);   see also La.


C. C.P. art. 966, comments -2015,         comment 0).      If the non-moving party fails to

produce sufficient factual support in its opposition which proves the existence of a


genuine issue of material fact, Article 966( D)( 1)      mandates the granting of the motion

for summary judgment. Babin, 00- 0078 at p. 4, 764 So. 2d at 40; Jenkins, 19- 0874

at p. 5, 305 So. 3d at 371.

       In determining whether summary judgment is appropriate, appellate courts

review evidence de novo under the same criteria that govern the trial court's


determination ofwhether summary judgment is appropriate. Succession of Hickman

v. State Through Board of Supervisors of Louisiana State University Agricultural

                                                   7
and Mechanical College, 16- 1069, p. 5 ( La. App. Ist Cir. 4/ 12/ 17), 217 So. 3d 1240,




Evidence in Opposition to Motion For Summary Judgment


       The plaintiffs assert that the trial court erred in failing to grant their motion to

supplement their opposition with the deposition of Mr. Montalvo and in failing to

consider same in ruling on Harvest Haul' s motion for summary judgment. Plaintiffs

contend that the deposition was a supplement to Mr. Montalvo' s affidavit submitted


by Harvest Haul in support of its motion for summary judgment and as such, was

properly submitted pursuant to La. C. C. P. art. 967( A).

       Louisiana Code of Civil Procedure article 967( A) provides:


               Supporting and opposing affidavits shall be made on personal
       knowledge, shall set forth such facts as would be admissible in
       evidence, and shall show affirmatively that the affiant is competent to
       testify to the matters stated therein. The supporting and opposing
       affidavits of experts may set forth such experts' opinions on the facts
       as would be admissible in evidence under Louisiana Code of Evidence
       Article 702, and shall show affirmatively that the affiant is competent
       to testify to the matters stated therein. Sworn or certified copies of all
       papers or parts thereof referred to in an affidavit shall be attached
       thereto or served therewith.The court may permit affidavits to be
       supplemented or opposed by depositions, answers to interrogatories, or
       by further affidavits.

       However, we note that while Article 967 permits a court to allow for affidavits


to be supplemented by depositions, such supplementation must still be timely.                    See


Raborn v. Albea, 16- 1468, p. 13 ( La. App. 1st Cir. 5/ 11/ 17),            221 So. 3d 104, 112.


Louisiana Code of Civil Procedure art. 966( B)( 2) mandates that an opposition to a


motion for summary judgment, along with all documents in support of the

opposition, must be filed no less than fifteen days prior to the hearing on the motion.3

The time limitation established by La. C. C. P. art. 966( B) for the filing and serving


3 The 2015 Revision comments to La. C. C. P. arta 966, comment ( d), make clear that the time
periods set forth in La. C. C. P. art. 966, including the time period for filing or opposing motions
for summary judgment, supersede Rule 9. 9 of the District Court Rules. The revision comments
further note that while La. C. C. P. art. 966 recognizes the ability of the trial court and all of the
parties to enter in to a case management or scheduling order or other order to establish deadlines
different from those provided by this Article, these orders may not shorten the period of time
allowed for a party to file or oppose a motion for summary judgment under this Article.
                                                  8
of evidence in opposition to a motion for summary judgment is mandatory; evidence

not timely filed and served can be ruled inadmissible and properly excluded by the
trial court.   Bugg_age v. Volks Constructors, 06- 0175, p. 1 (      La. 5/ 5/ 06), 928 So. 2d


536, 536 ( per curiam).


       In denying the Collins plaintiffs'          motion for leave to supplement their


opposition, the trial court noted that the supplemental opposition, which attached the


deposition of Mr. Montalvo, was not filed timely in accordance with La. C. C. P. art.

966( B)( 2). The motion for leave to supplement was filed on September 10, 2020,


just four days prior to the scheduled hearing on Harvest Haul' s motion for summary

judgment and over four months after Harvest Haul filed its motion for summary

judgment. Therefore, because the supplemental opposition was not filed within the


mandatory time limitations set forth in La. C. C.P. art. 966( B)( 2), we do not find that

the trial court abused its discretion in denying plaintiffs' motion.

Vicarious Liability


       An employer is liable for a tort committed by his employee if, at the time, the

employee was acting within the course and scope of his employment.               LeBrane v.


Lewis, 292 So. 2d 216, 217 ( La. 1974).    According to La. C. C. art. 2320, "[      m] asters




and employers are answerable for the damage occasioned by their servants and

overseers,
               in the exercise of the functions in which they are employed."              The


Louisiana Supreme Court has held that in order for an employer to be vicariously

liable for the tortious acts of its employee the "       tortious conduct of the [   employee



must be]   so closely connected in time, place, and causation to his employment[-]

duties as to be regarded a risk of harm fairly attributable to the employer' s business,

as compared with conduct instituted by purely personal considerations entirely

extraneous to the employer' s interest[ s]."       Barto v. Franchise Enterprises, Inc., 588


So. 2d 1353,    1356 ( La. App. 2nd Cir. 1991), writ denied, 591 So. 2d 708 ( La. 1992)

 quoting LeBrane, 292 So.2d at 217 and 218).

                                               9
       An employer is not vicariously liable merely because his employee commits

an intentional tort on the business premises during working hours. Baumeister v.

Plunkett, 95- 2270, p. 3 ( La. 5/ 21/ 96),   673 So. 2d 994, 996.   Vicarious liability will

attach in such a case only if the employee is acting within the ambit of his assigned

duties and also in furtherance of his employer' s objective. Baumeister, 95- 2270 at


pp. 3- 4, 673 So. 2d at 996.

         In LeBrane, 292 So. at 218,         the supreme court considered the following

factors in determining whether vicarious liability should be imposed:

          1) whether the tortious act was primarily employment rooted;

         2) whether the violence was reasonably incidental to the performance
         of the employee' s duties;
         3) whether the act occurred on the employer' s premises; and
         4) whether it occurred during the hours of employment.

It is not necessary for all four of these factors to be present before liability may be

found.    Baumeister, 95- 2270 at p. 4, 673 So. 2d at 997.    The particular facts of each


case must be analyzed to determine whether the employee' s tortious conduct was


within the course and scope of his employment. Baumeister, 95- 2270 at p. 4, 673


So. 2d at 997.


         In the instant case, Harvest Haul sought summary judgment on the basis that

plaintiffs are unable to establish that the physical assault by Stevenson occurred

within the course and scope of Stevenson' s employment. Particularly, Harvest Haul

asserted that the alleged incident did not occur on the employer' s premises, was not


primarily employment rooted, and was not reasonably incidental to the performance

of Stevenson' s duties.


         In support of its motion, Harvest Haul submitted the deposition testimony of

Collins and the affidavit of Mr. Montalvo. The uncontradicted deposition testimony

of Collins stated that on the date of the incident, Collins was delivering timber to

Georgia Pacific for his employer, who, according to Collins, paid Collins per day

regardless of the number of loads he delivered.          Collins stated that he had been


                                               10
waiting in a line to unload his timber at Georgia Pacific for approximately two hours

prior to the incident. According to Collins, trucks routinely wait in line at the paper

mill to unload their timber, but the line was long and moving slow on the date of the

incident. Collins stated that a gap of about six truck -lengths formed in the line when

the truck driven by Stevenson did not move forward.          Collins stated that several


trucks exiting Georgia Pacific blew their horns at Stevenson to get his attention, but

Stevenson did not move.     When asked why none of these truck drivers stopped and

got out to check on Stevenson, Collins responded that "[     t] ime is money"    and "   the



early bird get[ s] the worm"; if a driver falls asleep, that is his loss.   Collins stated


that he ultimately decided to go around Stevenson, which was a common practice.

As Collins drove by, he noticed that Stevenson was asleep and he blew his horn.

When Stevenson did not respond, Collins proceeded around him. Thereafter, when


Stevenson awoke, he demanded to know over the CB radio who the first person was


to pass him in the line.    Upon discovering it was Collins who first passed him,

Stevenson drove his truck to the front of the line alongside of Collins and demanded


his spot back over the CB radio.     When Collins told Stevenson he was unable to


regain his spot in line, Stevenson backed his truck up approximately five truck -

lengths, got out of his truck with a metal pipe, and walked towards Collins' s truck.


When Stevenson approached Collins' s truck, he started arguing with him, opened

Collins' s door, and spat on Collins. Collins exited his truck, whereupon Stevenson

hit Collins several times with the metal pipe. Collins stated that the he did not know


Stevenson prior to this incident.


      Mr. Montalvo' s affidavit further established that Harvest Haul, Inc. employed


Stevenson and assigned him to transport timber from a timber -cutting site to Georgia

Pacific on the date of the incident.   As a matter of policy, Harvest Haul, Inc. had

never placed a limit on the amount of time a tractor -truck and trailer operator should


take to travel from a timber -cutting site to the mill and back.   Furthermore, Harvest



                                           11
Haul, Inc. did not place a daily quota on the number of loads a tractor -truck and

trailer operator should transport from a timber -cutting site to the mill. Accordingly,

Mr. Montalvo stated that Harvest Haul, Inc. had no interest in Stevenson regaining

his spot in line and did not instruct Stevenson to regain his spot in line. In fact, Mr.

Montalvo stated that Stevenson' s actions on the date of the incident prevented


Harvest Haul, Inc. from fulfilling its business objective of delivering cut timber, as

Harvest Haul, Inc. had to obtain another driver and arrange for the driver to travel to

Georgia Pacific before the timber on Stevenson' s truck could be unloaded. Finally,


Mr. Montalvo stated that Harvest Haul Inc.' s Business Safety Program and Policies,

which were signed by Stevenson in 2012, provide that workplace violence or hostile

behavior will not be tolerated.


        It is undisputed that the incident at issue occurred during employment hours.

However, even assuming for purposes of argument that the incident occurred on the

employer' s premises, we fail to find, based on the specific, undisputed facts of this


case,   that    Stevenson' s   actions   were    primarily   employment -rooted   or   were




reasonably incidental to the performance of his duties.

        To be " primarily employment -rooted"        courts look to the degree to which the


tortious act was prompted by an employee' s purely personal considerations as

opposed to an employee' s duties and the employer' s interests.           Guy v. Mitchell,

359713, p. 6 ( La. App. 2nd Cir. 3/ 1/ 02), 810 So. 2d 1245, 1248. The undisputed facts

establish that Stevenson was waiting in line to deliver a load of logs for Harvest

Haul, Inc.,    which did not set a time limit for Stevenson to make his delivery or set a

quota for the amount of loads he was to deliver.             Despite this policy, Stevenson

became angry after falling asleep while waiting to deliver his load and discovering

that he lost his spot in line and demanded to know who the first person was to pass


him in line. Thereafter, once Stevenson was refused his spot back in line, moved his


truck back five truck -lengths, got out of his truck, and walked back to Collins' s truck


                                                12
with a metal pipe, he ceased to be in furtherance of his employer' s objective. At that


point, the confrontation was no longer about serving his employer' s interest of

delivering the load of logs; it was about doing harm to Collins.   As such, we do not


find that the facts establish that Stevenson' s tortious conduct was employment


rooted.



      Likewise, we do not find that Stevenson' s tortious conduct was incidental to


the performance of his job duties as a truck driver. It is clear that Stevenson' s job


duties involved driving a truck and delivering logs to Georgia Pacific.             The


likelihood that a truck driver employee would become angry after falling asleep and

losing his place in line and would exit his truck and walk up to the driver of another

truck and hit that driver with a metal pipe is not a risk of harm fairly attributable to

the performance of the employee' s duties.      Furthermore, while Harvest Haul, Inc.


did have a policy against workplace violence, said policy listed other prohibited

actions such that the policy cannot be said to be one from which a fair inference can

be drawn that fighting or workplace violence was a risk of harm fairly attributable

to Harvest Haul' s business. Rather, the fair inference is that Harvest Haul, through


its policy, simply was attempting to make employees aware of the employee

behavior standards required by the employer. See Guy, 35, 713 at p. 9, 810 So. 2d

at 1249- 50.


      Therefore, based on our review of the record and the specific facts of this case,


we find that Harvest Haul, Inc. proved that there was an absence of factual support


for the plaintiffs' vicarious liability claim and that the plaintiffs failed to produce

factual evidence sufficient to establish that they would be able to satisfy their

evidentiary burden at trial. Therefore, the trial court did not err in determining that

there is no genuine issue of material fact and that Harvest Haul, Inc. was entitled to


summary judgment as a matter of law in its favor and to the dismissal of the Collins

plaintiffs' and Stonetrust' s claims against it with prejudice.


                                           13
                                   CONCLUSION


      For the foregoing reasons, we affirm the judgment of the trial court. All costs

ofthis appeal are assessed equally to plaintiffs/ appellants, Todd Collins and Carletria

Wheeler, on behalf of the minor child, Carleigh Todd Collins, and Stonetrust


Commercial Insurance Company.

      AFFIRMED.




                                           14